TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00495-CV


                                   Ronald D. Patton, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-14-205610, HONORABLE KAREN SAGE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Ronald D. Patton, an inmate appearing pro se, has filed a notice of “appeal

to recover property loss.” However, based on the information provided in Patton’s notice, it does

not appear that Patton first sought relief in the trial court and that he now seeks to appeal a

final judgment.

               Unless a statute authorizes an interlocutory appeal, the jurisdiction of this Court is

limited to the review of final judgments. Tex. Civ. Prac. & Rem. Code §§ 51.12, 51.014; Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). After reviewing Patton’s notice of appeal, the

clerk of this Court notified Patton that it appeared that the Court lacked jurisdiction to consider his

appeal. The clerk requested that Patton respond in writing to explain why this Court has jurisdiction

over his appeal and informed Patton that his appeal would be subject to dismissal if he did not

respond by August 17, 2015.
               To date, Patton has not responded to the Court’s inquiry, and we have not been

provided with a clerk’s record containing a final judgment. Accordingly, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                                     ____________________________________
                                                     Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: October 16, 2015




                                                2